COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jared Walter Adair v. Ricky's Enterprises, Inc.

Appellate case number:    01-22-00359-CV

Trial court case number: 1181899

Trial court:              County Civil Court at Law No. 4 of Harris County

       Appellant Jared Walter Adair filed a notice of appeal of the trial court’s order signed on
April 28, 2022. On June 21, 2022, Appellant filed a “Motion for a Stay Pending Appeal,
Restrain Writ of Possession and Notice to Vacate.” The Court requests that Appellee Ricky’s
Enterprises, Inc. file a response to Appellant’s motion within ten days of the date of this order.
       It is so ORDERED.


Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually

Date: July 12, 2022